DEVIN, J., took no part in the consideration or decision of this case.
Petition or motion in the cause to disaffirm sale of lots by receiver and require conveyance to petitioner.
Receivership affirmed on prior appeal, 207 N.C. 857, 176 S.E. 280.
The petition alleges:
1. That the petitioner purchased four lots from The Macclesfield Company in January, 1930, and paid full value therefor.
2. "That under an agreement with The Macclesfield Company made in January, 1930, the said company agreed to hold said four lots in trust for the use and benefit of the Pinetops Development Company, to convey the same as might be directed by the Pinetops Development Company and turn the proceeds of sale over to the Pinetops Development Company or the parties entitled thereto. That neither said trust agreement nor any deed from The Macclesfield Company has been registered in Edgecombe County."
3. That in the above entitled cause the said four lots have been sold by the receiver under order of court, etc.
Wherefore, petitioner prays that the sale by the receiver be disaffirmed and rescinded and order entered directing the receiver to convey said lots to the petitioner.
Demurrer interposed by the receiver upon the ground that the petition does not state facts sufficient to warrant the prayer of the petitioner. Demurrer sustained, and petitioner appeals.
The demurrer was properly sustained, for, as to the receiver who represents the creditors of the insolvent corporation, the alleged parol agreement to convey is void. Observer Co. v. Little, 175 N.C. 42,94 S.E. 526; Mfg. Co. v. Price, 195 N.C. 602, 143 S.E. 208. Even if the conveyance had been executed, it would not be valid as against creditors and purchasers for value, "but from the registration thereof within the county where the land lies." C. S., 3309; Eaton v. Doub, 190 N.C. 14,128 S.E. 494.
The principles announced in Spence v. Pottery Co., 185 N.C. 218,117 S.E. 32, have no application to the facts of the present record.
Affirmed.
DEVIN, J., took no part in the consideration or decision of this case.